Citation Nr: 0948502	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  05-29 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

2.  Entitlement to an evaluation in excess of 60 percent for 
total right knee replacement from January 1, 2009.

3.  Entitlement to an evaluation in excess of 20 percent for 
right knee internal derangement from November 4, 2003 to 
November 14, 2007.

4.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthropathy of the right knee from November 4, 2003 to 
November 14, 2007.

5.  Entitlement to a higher initial rating for tinnitus, 
currently evaluated as 10 percent disabling.

6.  Entitlement to service connection for a right hip 
disability, including as secondary to service-connected right 
knee disabilities.

7.  Entitlement to service connection for a low back 
disability, including as secondary to service-connected right 
knee disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In a June 2009 statement, the Veteran submitted a claim for 
TDIU, but the issue was not developed for the Board's review.  
However, in light of the Court's holding in Rice v. Shinseki, 
22 Vet. App. 447 (2009), the issue of TDIU is appropriately 
considered during the determination of the initial disability 
rating and, therefore, the issue has been characterized as it 
appears on the cover page.

In March 2006, the Board remanded the Veteran's claims in 
order for the Veteran to be scheduled a hearing before the 
Board as he requested in his November 2005 formal appeal.  A 
hearing was scheduled for May 24, 2006 at the RO in Muskogee, 
Oklahoma; however, the Veteran failed to report for the 
hearing.  Under these circumstances, the Board finds that the 
Veteran has been afforded his opportunity for a hearing and 
that his request to testify before the Board has been 
withdrawn.  38 C.F.R. § 20.702(e) (2009).

Although the issue of entitlement to an initial compensable 
rating for bilateral hearing loss was appealed by the Veteran 
in the November 2005 formal appeal; a May 2009 rating 
decision from the RO in Muskogee, Oklahoma granted a 
10 percent rating.  Subsequently, by a June 2009 statement, 
the Veteran withdrew his appeal on the issue of bilateral 
hearing loss.  Therefore, the Board finds that the appeal of 
the claim of an initial compensable rating for bilateral 
hearing loss has been withdrawn.  See 38 C.F.R. § 20.204 
(2009).

In a May 2009 statement, the Veteran indicated that he 
disagrees with the Board's February 2008 denial of claims of 
service connection for posttraumatic stress disorder (PTSD) 
and a right foot disability, including as secondary to 
service-connected right knee disabilities.  He provides 
additional argument regarding why those issues should be 
granted.  However, the Board's February 2008 decision is 
final.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2009).  Therefore, the Veteran's statement is 
taken as a petition to reopen the claims of service 
connection for PTSD and a right foot disability and those 
issues are REFERRED to the RO for appropriate action.

The Board notes that, from November 17, 2007, to January 1, 
2009, the Veteran was granted a temporary 100 percent 
disability rating for his right knee disabilities under 
38 C.F.R. § 4.30 for post-surgery convalescence.  The Board 
notes that Diagnostic Code 5055 for prosthetic replacement of 
the knee joint also provides for a 100 percent disability 
rating for one year following implantation of a prosthesis.  
38 C.F.R. § 4.71a (Diagnostic Code 5055) (2009).  Thus, the 
Board considers that, for the rating period from November 17, 
2007, to January 1, 2009, the Veteran received a full grant 
of the benefits sought.  Therefore, there is no justiciable 
issue for the Board to decide for that period of time.

The issues of entitlement to a TDIU and higher ratings for 
total right knee replacement, right knee internal 
derangement, and osteoarthropathy of the right knee are 
addressed in the remand portion of the decision below and are 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  The VA will notify the Veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The Veteran experiences recurrent bilateral tinnitus and 
has been assigned a rating of 10 percent, the maximum 
schedular rating available under Diagnostic Code 6260.

2.  The Veteran's bilateral tinnitus does not represent an 
exceptional disability picture.

3.  The Veteran does not have a right hip disability that is 
attributable to either his active military service or to any 
service-connected disability.

4.  The Veteran does not have a low back disability that is 
attributable to either his active military service or to any 
service-connected disability.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus, 
including separate 10 percent ratings for each ear.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260 (2009).

2.  The Veteran does not have a right hip disability that is 
the result of disease or injury incurred in or aggravated 
during active military service; or that is the result of or 
proximately due to service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2009).

3.  The Veteran does not have a low back disability that is 
the result of disease or injury incurred in or aggravated 
during active military service; or that is the result of or 
proximately due to service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through a January 2004 notice letter, the 
RO notified the Veteran of the information and evidence 
needed to substantiate his claims.  By a May 2008 notice 
letter, the RO provided the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Additionally, 
once the Veteran disagrees with an initial determination, as 
he has done with the issue of his service-connected tinnitus, 
other provisions apply to the remainder of the adjudication 
process, particularly those pertaining to the issuances of 
statements of the case, which was done in this case.  See 
38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. 
§§ 3.103(b)(1), 19.29 (2008); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 490-91 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 
21 Vet. App. 112, 119 (2007).  Consequently, a remand for 
further VCAA notification is not necessary.

Although content-compliant notice was not provided until 
after the RO initially adjudicated the Veteran's claim, the 
Board finds that VA has cured the defect in timing as the 
claims were properly re-adjudicated in August 2009.  Thus, 
there is no prejudice to the Veteran.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board notes that the claim of entitlement to service 
connection for a low back condition was reopened by the Board 
in a February 2008 decision.  Thus, the Board finds that any 
deficiency in the notification required under Kent v. 
Nicholson, 20 Vet. App. 1 (2006) is not prejudicial to the 
Veteran.

The Board also finds that the January 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
Consequently, a remand of these issues for further 
notification of how to substantiate the claims is not 
necessary.

In addition, there is no indication that any additional 
action is needed to comply with the duty to assist in 
connection with the issues on appeal.  The Veteran's service 
treatment records (STRs) and personnel records have been 
obtained and associated with the claims file.  All identified 
and available VA and non-VA medical records have been 
obtained.  Additionally, records from the Social Security 
Administration (SSA) and the Veteran's Oklahoma state workers 
compensation claim were requested and associated with the 
claims file.  Significantly, the Veteran has not alleged that 
there are any outstanding medical records probative of his 
claims on appeal that need to be obtained.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant 
evidence.

Additionally, in April 2004, July 2008, and December 2008, 
the Veteran was afforded VA examinations, the reports of 
which are of record.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the VA opinions obtained in this case are 
sufficient as they are predicated on consideration of the 
private and VA medical records in the Veteran's claims file, 
as well as examination findings.  They consider the 
statements of the Veteran, and provide a rationale for the 
opinions stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

II.  Increased Rating for Tinnitus

The Veteran contends that his tinnitus has been more 
disabling than indicated by the assigned rating.  
Specifically, in a May 2009 statement, the Veteran contends 
that:

The ringing in my ears causes headaches 
and loss of balance.  It is so severe 
that I feel my head is going to implode.  
This occurs without warning and is 
constant before it stops.  I cannot hear 
anything, nor can I do anything and many 
times I have fallen down because of this.

In addition, in a May 2005 statement, the Veteran states that 
his bilateral tinnitus should be 20 percent rather than 10 
percent suggesting that the Veteran contends that a separate 
10 percent rating should be assigned to each ear.  The 
Veteran, therefore, contends that a higher initial rating is 
warranted for his service-connected tinnitus.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher of the two evaluations is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims (Court) has held that consideration of 
the appropriateness of a staged rating is required.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In exceptional cases, where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service is 
authorized to approve an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to service-connected disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321 (2009).  The United States 
Court of Appeals for Veterans Claims (Court) held that the 
determination of whether a claimant is entitled to an extra-
schedular rating is a three-step inquiry.  Thun v. Peake, 
22 Vet. App. 111, 115-16 (2008).  The first step is to 
determine whether the evidence of record presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  If so, the second step is to determine whether 
the Veteran's exceptional disability picture exhibits other 
related factors, such as marked interference with employment 
or frequent periods of hospitalization.  If the first two 
steps have been satisfied, the third step is to refer the 
claim to the under Secretary for Benefits or the Director of 
the Compensation and Pension Service for determination of 
whether an extra-schedular rating is warranted.

Tinnitus is evaluated under Diagnostic Code 6260.  Under that 
diagnostic code, a maximum schedular rating of 10 percent is 
assigned for recurrent tinnitus.  Following the criteria, 
note (2) states:  "Assign only a single evaluation for 
recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head."  38 C.F.R. § 4.87 
(Diagnostic Code 6260) (2009).

The evidence reflects that the Veteran experiences recurrent 
bilateral tinnitus.  He has been assigned a 10 percent rating 
throughout the pendency of the claim.  Because 10 percent is 
the highest schedular rating allowed for tinnitus, there is 
no legal basis for the assignment of a higher schedular 
rating.  

The Board notes that the assignment of separate 10 percent 
ratings for each ear is also not permissible.  According to 
note (2), only a single evaluation for recurrent tinnitus is 
allowable.  The United States Court of Appeals for the 
Federal Circuit affirmed VA's longstanding interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
rating for tinnitus, regardless of whether the tinnitus was 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006) (addressing previous versions of Diagnostic 
Code 6260).  Consequently, a claim for an increased schedular 
rating for tinnitus must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the Board should deny 
the claim based on a lack of legal merit).

In April 2004, the Veteran was afforded a VA audio 
examination in connection with his claim for service 
connection for tinnitus.  Although the examiner noted that 
the Veteran has bilateral constant tinnitus, he did not 
indicate, nor did the Veteran report, that it presented an 
exceptional or unusual disability picture.  

In December 2008, the Veteran was afforded a VA audio 
examination in connection with this claim for an increased 
disability rating.  The examiner noted that:

The Veteran states that he is often off 
balance, and at times he has fallen.  He 
blames this on his tinnitus.  He reports 
that he has had bilateral tinnitus for 25 
to 30 years and the cause is unknown.  
The tinnitus has gradually become louder 
over the years.  The tinnitus is present 
between 70 and 80% of the time.

However, the examiner did not indicate that the Veteran's 
report of his tinnitus symptoms presented an exceptional or 
unusual disability picture.  

Moreover, despite the Veteran's report at the December 2008 
VA examination and in his May 2009 statement relating his 
tinnitus to causing headaches and loss of balance, there is 
no medical evidence to support his contentions.  VA and non-
VA treatment records available fail to show that the Veteran 
ever sought treatment for his tinnitus or for complaints of 
headaches or loss of balance due to tinnitus.  The absence of 
treatment for tinnitus or of persistent symptoms related 
thereto, constitutes negative evidence tending to disprove 
the assertions of the Veteran.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  In weighing the 
negative evidence against the Veteran's reports, the Board 
finds that the lack of evidence of treatment in the medical 
records reduces the credibility of the Veteran's reports made 
in conjunction with seeking VA compensation.  Thus, the Board 
finds the Veteran's reports of symptomatology little to no 
probative value. 
Based upon the above evidence, therefore, the Board finds 
that the Veteran's disability picture is not so exceptional 
that the available schedular evaluations for that service-
connected disability are inadequate.  See 38 C.F.R. 
§ 3.321(b)(1).  There is no evidence that the Veteran's 
bilateral tinnitus has resulted in marked interference with 
employment or frequent periods of hospitalization.  The 
symptoms of the Veteran's disability have been accurately 
reflected by the schedular criteria.  Without sufficient 
evidence reflecting that the Veteran's disability picture is 
not contemplated by the rating schedule, referral for 
consideration of an extra-schedular rating is not warranted.  
See Thun, 22 Vet. App. at 115-16.

For all the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for a higher initial evaluation for bilateral tinnitus.  
Consequently, the Veteran's claim must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
Veteran's claim for a higher initial rating, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  

III.  Service Connection Claims

In a November 2003 statement, the Veteran contends that he 
has a right hip and low back disabilities that are secondary 
to his service-connected right knee disabilities.  Thus, the 
Veteran contends that service connection is warranted for a 
right hip disability and a low back disability.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for a disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a non-
service-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
In this regard, the Board notes that there has been an 
amendment to the provisions of 38 C.F.R. § 3.310.  See 
71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected 
disability is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claims were 
pending before the regulatory change was made, the Board has 
considered the version of 38 C.F.R. § 3.310 in effect before 
the change, a version which favors the claimant.

A review of the Veteran's STRs reveals that the Veteran was 
not treated for or diagnosed with a right hip or a low back 
disability in service.  The Veteran's November 1968 entrance 
examination report and July 1971 separation examination 
report both indicate normal lower extremities and spine.  
Significantly, the Veteran has not contended that any current 
right hip or low back disability is the direct result of an 
in-service injury or disease.  Thus, service connection for a 
right hip disability and a low back disability on a direct 
basis is not warranted.  See 38 C.F.R. §§ 3.303, 3.304.

A review of the Veteran's post-service medical treatment 
records reveals that the Veteran has a current right hip and 
low back disability.  An October 2004 Workers Compensation 
examination report indicates diagnoses of probable internal 
derangement of the right hip and low back pain.  November 
2004 magnetic resonance imaging (MRI) reports demonstrate the 
presence of minimal right hip osteoarthritis and degenerative 
disc disease and spondylosis of the lumbar spine.  In 
addition, a November 22, 2004, Workers Compensation Progress 
report indicates the MRIs demonstrate the presence of a small 
degenerative tear in the labrum of the right hip and small 
foraminal stenosis occurring at the L5-S1 level of the lumbar 
spine.

In December 2007, the Veteran submitted a statement by a 
private medical expert hired by the Veteran's representative 
reviewed the Veteran's claims file and pertinent medical 
records and opined that "[i]t is therefore as likely as not 
that the Veteran's service-connected right knee condition 
contributed to the development of his right hip and lower 
back disease."  The basis of her medical opinion was that 
"[i]t is well established that individuals with joint 
disease of the knee have been known to compensate by making 
gradual changes in their stance and gait to facilitate ease 
of movement and to avoid pain.  In addition, leg length 
discrepancy along with the use of ambulatory assistive 
devices, as existed in this case, also contribute to altered 
gait.  Such changes can place undue stress on other joints 
particularly joints on the other extremity, as well as hips 
and spine.  The medical evidence of record indicates that the 
Veteran's right knee condition predates his right hip and 
lower back pain  There is radiological evidence indicating 
right hip osteoarthritis and degenerative disc disease and 
spondylosis on multiple levels in the lumbosacral spine.  It 
is conceivable that the Veteran in assuming an abnormal gait 
with concomitant adaptation of posture as a result of his 
right knee disease transferred additional and abnormal 
pressures on other joints of the lower extremities and lower 
back."  

However, the Board finds that this medical expert's opinion 
is not adequate as she failed to discuss the falls the 
Veteran reportedly sustained in 2000 and 2004, and how they 
would enter into her analysis as to causation.  The Board 
must determine the weight to be accorded the various items of 
evidence based on the quality of the evidence and not 
necessarily on its quantity or source.  The United States 
Court of Appeals for Veterans Claims has instructed that, in 
order for a medical opinion to be given weight, it must be:  
(1) based upon sufficient facts or data; (2) be the product 
of reliable principles and methods; and (3) be the result of 
principles and methods reliably applied to the facts.  See 
Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).  
Here, it does not appear that this medical expert's opinion 
was based upon all the relevant medical data in this case; 
therefore, this opinion is afforded no weight for or against 
the Veteran's claims.

In December 2008, the Veteran was afforded a VA examination 
in connection with these claims.  The examiner reviewed the 
claims file and examined the Veteran.  At the examination, 
the Veteran reported that he experiences sharp pain in his 
right hip and low back that is increased by prolonged sitting 
or standing and occasional numbness and stiffness in his 
lower right extremity.  However, the Veteran indicated that 
he experienced no flare-ups or periods of incapacitation due 
to the pain.  The examiner found that the Veteran's right hip 
and low back were tender on palpation.  The examiner 
diagnosed the Veteran to have chronic strain of right hip and 
degenerative joint disease of the lumbar spine based upon x-
rays that demonstrated no evidence of significant joint space 
narrowing or degenerative changes of the right hip and 
moderate intervertebral disc space narrowing with mild 
endplate osteophytic spurring and vacuum disc phenomenon 
occurring at the L5-S1 level.  

The VA examiner opined that the Veteran's right hip 
disability and low back disability were less likely than not 
secondary to the Veteran's service-connected right knee 
disabilities.  The examiner reasoned that the Veteran did not 
have a right hip or low back disability between 1971 and 2004 
given the lack of medical records showing that he received 
any treatment for right hip pain and low back pain until 
2004, and there was no documentation showing that the Veteran 
had unsteady gait from the knee disability prior to 2004 that 
can lead to spine or hip conditions.  Moreover, the Veteran's 
medical records show that he was evaluated with follow-up x-
rays after he sustained a fall in 2000 and 2004, which showed 
no fracture or dislocation of the right hip or of the lumbar 
spine.

The Board finds that the December 2008 VA examiner provided a 
well-reasoned opinion, supported by the evidence of record, 
in which she did not attribute the current right hip 
disability or low back disability to the Veteran's service-
connected right knee disabilities.  Thus, without competent 
medical evidence attributing the Veteran's right hip 
disability or low back disability to his service-connected 
right knee disabilities, service connection is not warranted.  
See 38 C.F.R. § 3.304.

While the Board does not doubt the sincerity of the Veteran's 
belief that his right hip disability and low back disability 
are attributable to his service-connected right knee 
disabilities, as a lay person, without the appropriate 
medical training or expertise, he is not competent to provide 
a probative opinion on a medical matter such as the etiology 
of a current disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The VA examiner clearly took into 
account the Veteran's complaints and contentions, along with 
all the available medical evidence, and arrived at a medical 
conclusion contrary to the claims, unlike the private medical 
expert.  The Board, therefore, finds that the VA examiner's 
opinion to be the most probative and persuasive as to whether 
a relationship exists between the Veteran's current right hip 
and low back disabilities and his service-connected right 
knee disabilities.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
for service connection for a right hip disability and a low 
back disability.  Consequently, they must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
Veteran's claims of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for tinnitus is denied.

Entitlement to service connection for a right hip disability 
is denied.

Entitlement to service connection for a low back disability 
is denied.
REMAND

The Veteran contends that his right knee disabilities have 
been more disabling than indicated by the assigned ratings.  
He, therefore, contends that higher ratings are warranted.

The Veteran's total right knee replacement is evaluated under 
Diagnostic Code 5055 for prosthetic replacement of the knee 
joint under which:  a 100 percent rating is warranted for one 
year following the implantation of the prosthesis and a 60 
percent rating is warranted for chronic residuals consisting 
of severe painful motion or weakness in the affected 
extremity.  38 C.F.R. § 4.71a (Diagnostic Code 5055) (2009).

Prior to his total right knee replacement and evaluation 
thereof, the Veteran's right knee internal derangement was 
evaluated as 20 percent under Diagnostic Code 5257 for 
recurrent subluxation or lateral instability of the knee, 
under which:  a 30 percent rating is warranted for severe 
disability and a 20 percent rating is warranted for moderate 
disability.  38 C.F.R. § 4.71a (Diagnostic Code 5257) (2009).  
In addition, his osteoarthropathy of the right knee was 
evaluated as 10 percent disabling under hyphenated Diagnostic 
Code 5010-5260 for arthritis of the knee with limitation of 
flexion.  Diagnostic Code 6260 provides that a 30 percent 
rating is warranted for flexion limited to 15 degrees; a 20 
percent rating is warranted for flexion limited to 30 
degrees; and a 10 percent rating is warranted for flexion 
limited to 60 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 
5260) (2009).

In exceptional cases, where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service is 
authorized to approve an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to service-connected disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321 (2009).

As discussed in the introduction, the Board notes that, 
during the pendency of the Veteran's claims, the Veteran 
applied for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability.  See 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16 (2009).  This is so, provided the 
unemployability is the result of a single service-connected 
disability ratable at 60 percent or more, or the result of 
two or more service-connected disabilities, where at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2009).

Here, an October 2004 Workers Compensation examination report 
indicates that the Veteran has a Masters Degree in hydro-
geology.  The Veteran is currently awarded service connection 
for:  total right knee replacement rated as 60 percent 
disabling effective as of January 1, 2009; scars of the upper 
chin and upper lip rated as 10 percent disabling; tinnitus 
rated as 10 percent disabling; bilateral hearing loss rated 
as 10 percent disabling; perforation of the left tympanic 
membrane rated as  non-disabling (0 percent); and first and 
second degree burns of the left lower back rated as non-
disabling (0 percent).  The total combined rating for the 
service-connected disabilities is 70 percent.  As such, the 
Veteran meets the criteria for consideration for entitlement 
to TDIU on a schedular basis.  38 C.F.R. § 4.16(a) (2009).

A July 2008 VA examination report indicates that the Veteran 
had been on medical disability leave from November 2007 due 
to his total right knee replacement surgery.  However, the 
examiner did not indicate if the Veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
either his service-connected right knee disability or any 
other service-connected disability.  VA regulations require 
VA to obtain a medical opinion based on the evidence of 
record if VA determines such evidence necessary to decide the 
claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  A medical opinion is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, 
the Board finds that further development is necessary to 
address the Veteran's TDIU claim.  The Board will, therefore, 
remand the case to schedule the Veteran for a VA examination 
to obtain a medical opinion regarding whether the Veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability.  

Furthermore, as information related to that determination 
could be applicable to the Veteran's claims for higher 
ratings for his service-connected total right knee 
replacement, right knee internal derangement, and 
osteoarthropathy of the right knee, those issues will be 
stayed until the completion of the VA medical examination 
report.

Finally, the Board also notes that, since the Veteran's 
claims were last before it, the Court issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which 
affects VA's duty to notify in increased rating claims such 
as those in the present case.  Thus, on remand, the Veteran 
should be provided with notice that complies with the 
additional notice obligations as set for in that decision.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter that 
fully complies with the Veterans Claims 
Assistance Act of 2000 (VCAA) for the 
issues of entitlement to increased 
disability rating for the right knee 
disabilities and a TDIU.  

2.  Thereafter, schedule the Veteran for 
an appropriate VA examination.  Advise 
the Veteran that failure to appear for an 
examination as requested, without good 
cause, could adversely affect his claim.  
See 38 C.F.R. § 3.655 (2009).  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
the severity of the Veteran's service-
connected right knee disability symptoms 
in the context of the VA Diagnostic Code 
discussed above.  The examiner should 
indicate whether the Veteran's disability 
picture exhibits an exceptional 
disability picture, considering related 
factors such as marked interference with 
employment or frequent periods of 
hospitalization.  See Thun, 22 Vet. 
App. at 116.  Finally, the examiner 
should indicate whether the Veteran is 
unable to secure or follow a 
substantially gainful occupation as a 
result of service-connected disability, 
specifically his right knee disability 
both pre- and post-total knee 
replacement.  The bases for the 
opinion(s) provided should be explained 
in detail.  (The Board recognizes that a 
certain degree of conjecture is required 
to arrive at any medical opinion; the 
examiner should state the medical 
opinions even if speculation is required 
to do so.)

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues of entitlement to 
higher ratings for total right knee 
replacement, right knee internal 
derangement, osteoarthropathy of the 
right knee, and a TDIU.  If any benefit 
sought is not granted, furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case and 
afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



______________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


